M
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 1 of 16



                UNITED STATESDISTRIG COURT SOUTHERN DISTRIG OF FLQRIDA
               CaseNo.          - Civ(Judge'sLastName/Magistrate'sLastName)
                              20cv60961 WPD                                   FILED BY                       D
                                                                                                             .   C.

                                           LEE PSHAPIRO,                            MA$
                                                                                      / 1i 2220
                                                                                     ANGELAE,NOBLE
                                                                                    CLEBK
                                               Plaintiff                          s.D,OFFUt.A,
                                                                                            .s,DIS .c-
                                                                                               -F'rtTLAUD
                                                                                                       r
                                                                                                         .

                                              VS.

                              TRUIST FINANCIALCORPOM TION,
                                         Form erly know n as

                           Branch Banking & TrustCompany(BB&T),
                                            now known as

                                  TruistFinancialCorporation
                                                and
                       Lisa Lebron,form erSalesService LeaderforBB&T,
                                    x-
                                         fcurrently known as

                                  TruistFinancialCorporation

                                            Defendantts)


                                            COM PG INT
                 Plaintiff,LEE PSHAPIRO,ad ing in a pro se capacity,hereby sues
               Defendants,TRUIST FINANCIALCORPORATION FORM ERLY KNOW N

                  AsBranchBanking& TrustCompany(BB&T),now knownas
                   TruistFinancialCorporation and Lisa Lebron,SalesService
                      LeaderforBB&T,now em ployed w ithTruist Financial
                                   Corporation and alleges:


                                  JURISDIW ION AND VENUE
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 2 of 16



        1.JurisdidionofthisCourtisinvoked pursuantto the com plaintsinvolving federalstatutesand
                                             Iaws.
        2.Defendant'sfacilitywhere Plaintiffwasemployed islocated withinthejurisdiuionofthe
        United StatesDistrictCourtforthe Southern DistrictofFlorida,FortLauderdale Florida Division.


                                                PARTIES

        3.Plaintiff,LEESHAPIRO (hereinafter''Plaintifr or''SHAPIRO'''')#isacitizenoftheStateofFlorida
        and islegally com petentto handle hisown affairs.

        4.Branch Bank& Trustnow knownasTruistFinancialServices(Truist)isacorporationwhose
        principaladdress and corporate headquarters are in Charlotte North Carolina,w ith a Iarge
        num ber of facilities nationw ide, including but not lim ited to the facility w here Plaintiffwas
        employed,Iocatedat1834W Hillsboro tlvd.Deedield Beach,Florida33442 Broward County,
        Florida

        5.Truist(formerly Branch Banking & TrustCompany,also knownasBB&T),ataIImaterialtimes
        conducted and continuesto conductbusinessin Broward County,Florida.

        6.DefendantTruistisengaged inthe financialservicesindustryand hashad fifty(50)ormore
        employeesforeachworkingdayineachoftwenty(20)ormoreweeksinthecurrentorpreceding
        calendaryear.
                                                BACKGROUND

       7. June 8,2008 DefendantTruisthired Shapiro asa Branch Manager(varioustitlesofhi
                                                                                      sjob
       changed during his em ployment with BB&T, now Truist, but his title was Vice President
       Community Banking MarketLeaderIV duringtheperiodcoveringthiscomplaint).
       8.Shapiro performed his dutiesas a FinancialCenterManager/ Community Banking Market
       LeaderIV foroverllyearsforBranch Banking & TrustCom pany,aka BB&T,and isnow known as
       Truist Financial Services. He m anaged the W est Hillsboro Financial Center for his entire
       em ploym entwith BB&T nkaTruist,and in oraround Septem ber2013 untilFebruary of2019,he
       becamea''Cluster''marketIeader(whichmeanthewasmanagingtwofinancialcenters)andalso
       concurrently managed the 101 N FederalHwy Deerfield Beach FI.financialcenter.Additionally,
       he also had responsibility forthe ''101 Streetand M ilitary Trail''FinancialCenter's deposits and
       clients,when itwasm erged in to hisfinancialcenterin oraround June of2018. Therefore,in
       essence atone period oftim e hew asactually m anaging three financialcenters.

       10.During hisemploymentwithDefendantBB&T/-rruist,Shapiro receivedONLYpositiveAnnual
       and Sem i-Annualpedormance evaluations,wasconsistently awarded pay raisesand wasoverall
       an excellent em ployee.Only untilLisa Lebron Sales and Service Leaderfor BB&T became M r.
       Shapiro'sBoss in early 2018,did he begin to receive any type ofperform ance corred ive actions
       neitherverbalorwritten,duringhisentiretenurewith BB&-r/-rruist.
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 3 of 16



        (Copies ofthe performance evaluationsare keptelectronically and can be obtained from the
        HumanSytems/Human Resourcesdepartmentuponrequest)
        1,Lee PShapiro,''Shapiro'',plaintiff,intheabove styled cause,sue defendantls):Truistand Lisa
        Lebron.
        Thisaction isw ith resped to the allegationscovered by the accom panying Lawsbelow :


                       GENERALALLEGATIONSAND FAW SPROVIDING PROOF
        6.Violation ofthe Age Discrimination in EmploymentAu of1967,(Pub.L.90-202)
        (ADEA),asamended,asitappeaisinvolume29oftheUnitedStatesCode,beginningat
        sed ion 621.
        February7,2020,the EEOC issued aRight-To-sueLetterto Mr.Shapirowith respectio hisclaims
        ofAge DiscriminationundertheADA AmendmentsActof2008.(Exhibit2).
        M r Shapiro had always received favorable annualand sem i-annualreviews, untilM s Lebron
        becam e his directsupervisorin oraround the beginning of2008.M rShapiro in his 11 plusyears
        atBB&Ts ruisthad neverrecei
                                  ved anycorrectiveactionwarnings,neitherverbalorwritten,but
        under M s Lebron's direct supervision had been given two verbaland three written warnings
       (ExhibitsX,Z,Y,andQ).
       M r.Shapiro provided rebuttals to aIIofthe corrective ad ion warnings,as he could prove with
       facts lExhibits C,1,Y,T,0,E)thatthe data contained in these corrective action performance
       warnings,wasfalse and contrived.

       The Negative ratings and corrective actions began in early 2018.M s Lebron rated Shapiro a
       ''Meets Expectations''statuson his2018 annualreview (ExhibitY).However,oddly MsLqbron
       rated him below expedationson severalcategoriesw ithin the reviqw .

       In the past'when M rShapiro received the overallperformance rating of a m eets orexceeds
       expectations,there were neverany negative com mentscontained within.

       These below expectations ratingsdid notmake sense orhave merit.Asan exam ple,M rShapiro
       wasgiven a below expectationson hisproductivity categorw even though he received a bonusin
       2018,BECAUSE OFHIS PRODUCTIVIW .

       Anotherodd rating wasthathe recei
                                       ved a negative below expectationscom menton thisreview
       withrespecttotheIeadershipcategory(ExhibitY),buthercommentsintheSummarysedionof
       the review said he was''wellsuited in hisposition''.

       Yhesecommentsonthereview alsoweretotallyoppositeoftheresponsibilitieshewasgivenin
       hisposition:hewasgiventhree branchesto m anageatone tim e,hisstaffwasloyaland had been
       with him since he became manager,he w asgiven problem em ployeesto m anage and provide a
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 4 of 16



        safe haven (astheycould notco-existinotherbranchesand requested atransferto hisfinancial
        center).
        Anotherinsensitive and odd com mentM sLebronconstantlytold M rshapirowasthathispersonal
        situation w as notunique and that many people go through w hat he wentthrough.Thiswas in
        responsetowhenonJanuary19,2017,M rShapiro suddenlyand tragicallyIosthiswifêof37years
        to canceronly tendaysafterbeingadm itted inthe hospital.Herdeath catapulted hisdaughterin
        to a downw ard spiralofsubstance abuse,with severaloverdose attempts,and the necessity of
        him to be primary caregiverforhisgrandson aswellasm anage hisdaughter'srecovery.

        M s Lebron,w ho was wellaw are of his personalsituation,comm ented aboutthis on his 2018
        review,stating thatalthough he endured this personaltragedy,his personaland work balance
        neededto improve. (ExhibitC)
        During hertenure as M rShapiro's boss, he was neveroffered any officialprom otions forthe
        additionalduties she had asked him to take on,yet he was told he w as Iacking in certain key
        qualitiesthatmarketIeaders should possess(mentioned in his2018 review,aswellas in the
        performancecorrectiveactionsthatfollowed).

        IN 2019,BB&I-announced a m ergerwithSunTrustBank.The atmosphere wasverytense,aswith
        aIIm ergers,the employeesofboth mergingcom panieswere notsure oftheirfuture with the new
       organizationthatwould be form ed.

       M os'tofthe newerm arketleadersthathad been hired to replace retiring orfired marketIeaders
       atBB&T in the Iastfew yearsfrom 2017 forward,w ere m uch youngerthan M rShapiro.

       ln Early 2018,M rShapiro began noticing thatM sLebron wasblatantly treating him differently in
       m arketleaderm eetingswhethertheywere held onthe phone,W ebex,orin person.Herbehavior
       w ascondescending,rude,dem eaning,unprofessional   ,herresponsesw ere short authoritative,
       and hertone was angry.She denied a requestto purchase a $4.00 ethernetcable to run M r
       Shapiro's Iaptopcomputer,necessaryforuse in hisposition.He could notworkw ithoutit.

       She accused him ofalwaystaking offFridaysassick daysduring the 2018 calendaryear. (Exhibi
                                                                                               t
       C,EMAILdatedM ay29,2019outlinestheentiresituation)

       Thisbehaviorprom pted M rShapiro to arrange a m eeting to see w hy thisistaking place,and to
       see ifthistreatm entcouldend.He contacted M sKelly Bilancione the RegionalAssociate Relations
       Manager,as herposition would be the corred objective mediatorneeded to moderate this
       m eeting.M s Bilancione refused, to conduct the m eeting,saying that she did not perform this
       function(eventhough BB&Tprocedurementionedherroleasoneofthe peopletoseeinsucha
       situation).She suggested arrangingthe meetingwith MsLebron himself.He didthisand aftera
       m arketIeaderm eeting,he and M sLebron metto discuss hertreatm entofhim .
       M r.Shapiro did notwaste any time atthe m eeting and im m ediately asked M s Lebron w hy she
       wastreating him dilerentlythantheotherm arketIeadersshe m anaged,and she did nothesitate,
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 5 of 16



           answ eringthatshe believedthatM rshapiro wasIyingw hen he said hew ason businesscallsaw ay
           from the financialcenter.She told him she did notbelieve hewasdoing whathisreportssaid.He
           told herim m ediately thatshe was com pletely incorrect,he was a very hard w orker,and further
           repliedthatiflhiswere true,she would have discovered concrete proof,and he would have been
           fired by now .

           In conclusion ofthe meeting M rShapiro asked M s Lebron ifthis ''cleared the air''.She replied,
           NO!(ExhibitC,EMAILdated May29,2019outlinestheentiresituation)
           Otherexam plesofherdiscrim inatow treatmenttoward him included butwere notIim ited to:

           -
               Levying a verbalwarning to him for being absenton June 22,2018,because on M ay 4,2018
           (ExhibitX)hetextedhisabsencenotificationto her,ratherthanverballycallingher.Therewasno
           form alprocedure setup to notify everw ne in herregion ofherpreference to be called until6
           monthslaterinamemoto herentireteam (ExhibitW January9,2019emailto aIIofherMarket
           Leaders)W hywasIbeingsingled outandgivenaverbalwarninginmypersonnelfile onJune22,
        2018,fora policy notinstituted untilJanuary 9,2019.The BB&T policy and procedure m anual
        specificall
                  y states that an absence ortardiness notification need m ust be com m unicated in a
        mannerpreviously established by the manager.Thiswas not.

        -
               Placing Shapiro on written warning (ExhibitQ)M arch 6,2018,forbuying Iunch forthe staff
       Iocated at 101 N FederalHwy,Deerfield Beach Fl33442,in an effortto thank them fortheir
       service,telling him he wasoffering ap em ployee cash.Thisisnottrue and asthe em ployeesknew
       thatM rShapiro wasthere to buy them Iunch with the money givento Lauren Berlin.This Branch
       Bankercalled corporate investigationsto accuse M rShapiro ofoffering hermoney.M sBerlinw as
       placed on finalcorrective action by M erShapiro forherperform ance and otherpolicy violations
       and w asvery angry at M rShapiro.Furthermore,there is no policy w hich psohibits M rShapiro
       from buying Iunch forhisteam .

       -
         M rShapiro w asalso admonished in the M arch 6,2019w ritten w arning fornotcomm unicating
       his absencesfrom priordiscussions according to the policy she setup.However,there w:re no
       furtherinstancesofM rShapiro violating herprocedure ofnotification preference to be noted in
       thiswrittenwarning,and BB&T Policy (ExhibitX)indicatesthatitisacceptableforanemployee
       to have Iatitude in the com m unication of these occurrences if it involves the illness of the
       em ployee orperson he isacaregiverfpr.

       -
               M rShapiro's2018Annualreview rated him asMeetsExpectations(ExhibitY),butMs.Lebron
       incorredly stated thatIonly attended one marketIeadermeeting,and thatattendance atthese
       meetingswashisjob responsibility.Exhibitlprovesthiscompletelywrongwith Kelly Bilancione
       RegionalAssociate Relationsm anager,confirm ing thatitisfalse in thisexhibit'sem ail.
       -
        32 hoursofavailable vacation and sicktime wastaken away by M sLebron,who forced Shapiro
       to dedud 1,2,and 4 hoursfrom thistim ethathe used to take care ofappointm entsforhis
       daughterand herpersonalissues,asw ellasattending to the needsofhisgrandson,w ho he had
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 6 of 16



        pre-needcareof(ExhibitI).Thisdeductionwasimproperaccordingto the FairLaborStandards
        ActW ageand Hourdivision(ExhibitE)sedion541.602,603and604).Tothebestofhis
           knowledge no otherM arketLeaderhad to deducttime forbeing one to two hourslate for
           personalappointm entsorm atters.
        -
            These incidencesIed him to believe M sLebronwastryingto force hisexodusfrom the bankand
        w;stryingtoprovideevidenceconveyto him thathewastoooIdtodothejob.MrShapiro knew
        thathisproductiveperformancecontributedtotheportionoftheregionunderherdirectcontrol.
        He knew he contributed a greatdealto herregionàlsuccess' and was told in his 2018 review
        (ExhibitQ-Thereforehethoughtthatifshewantedhim tosucceedshewouldhavebeentheone
        toarrangethe m eeting Iong before itreached thiscom bative state,andthatshe would have been
        anxiousto getthis m atterbehind them so he could concentrate on him being asproductive as
        possible,to continue his contribution to herregionalsuccess. The behaviorshe w asexhibiting
        was more geared to wanting him gone from the com pany.

        W hen M r.Shapiro finally requested to retire,his boss Lisa Lebron forced him to take an earlier
        retirementdatethanhehadplanned(ExhibitC).
        Plaintiff,Lee P Shapiro,reassertsand reaffirm sthe allegationsofSedion6 furtherstatesthatthis
        isan action againstTruistforviolationofthe Age Discrimination in Em ploymentAd (ADEA),as
        am ended,29 U.S.C.

       AtaIltim es relevantto thisadion,Shapiro wasan employee withinthe
        meaningof29U.S.C.j630(f),29U.S.C.96232and29 U.S.C.j631.
       '
       W henShapiro retired from hisemploym entw ith BB&T on October18, 2019,he was7 daysshort
       ofbeingsi
               xty-three(63)yearsold.

       AtaIItimej relevantto thisad ion,Shapiro wasan individualcovered bythe
       ADEA,29 U.S.C.j631(a),inthatShapirowasatIeastforty(40)yearsofage.
       Defendant,Truist (BB&T then)ataIItimes relevantto this action,had twentv (20)or more
       employeesforeachworkingdayineachoftwenty(20)ormorecalendarweek:inthecurrentor
       preceding calendaryear.

       DefendantTruistwas,ataIltim esrelevantto thisaction, anempl
                                                                 oyerand/orShapiro'semployer
       withinthe meaningof29 U.S.C.99623and630(b).
       Defendant Truist, w ith the aid and assistance of M s Lisa Lebron know ingly and w illfully
       discrim inated against Shapiro because of his age,in violation of29 U.S.C. j623(a)(1)
                                                                                           ,so asto
       discourage Shapiro,from continuing his em ploym ent with the com pany and risking further
       corrective ad ion including termination and Iossofhisretirem entbenefitsand pension from the
       com pany,decided to retire on October18,2019
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 7 of 16



        Moreover,DefendantTruisttreated employeeswho wereIessthanforty (40)yearsoId and had
        lessorsim ilarqualificatidnsasShapiro,notdisciplining orterm inatingotherem ployeesw hooften
        comm itted similarorfarworse actionsinthe workplace than thatw hichShapiro had supposedly
        com m itted and forwhichhew asaccused ofand sum m arilyplaced on severaldifferentverbaland
        w ritten warningsofcorredive adion.

        Furthermore,despite the factthat Shapiro had over 11 years with the com pany,a history of
        positive pedormance evaluations,wasconsistently awarded pay raises,wasoverallan excellent
        em ployee,because ofShapiro'sage,in violation ofthe Age Discrim ination act,Shapiro'sagew as
        a motivating fadorin the Defendants'actionsforcing him to retire before he had everintended
        to.

        Defendant'sviolationsofthe ADEA w ere and continue to be willfuland in&entional.

        Shapiro has suffered and continues to sufferloss ofearnings,em otionaldistress,loss of self-
        esteem andotherinjuriesasadired resultofDefendant'sviolatiohsofthe
        ADEA.


        7.Violation ofthe Religious Discrim ination Ad of 1964 w ith respectto requiring
        em ployersto reasonably atcom m odate the religiousbeliefsand practices of
        applicants and em ployees.business.                         '

       A reasonablereligiousaccommodationisanyadjustmentto theworkenvironmentthatwill
        allow the em ployeeto practice hisreligion.Flexible scheduling .......isan exam ple of
        accom m odating an em ployee'sreligious beliefs.

       TheDefendantBB&-r/Truistscheduled MarketLeaderMeetingsontheYom Kippurlewish
       Holidayin2018,and again in2019.(ExhibitW )
        MrShapiro's2018Annualreview rated him asMeetsExpectations(ExhibitY),butMs.Lebron
       incorred lystated thatIonly attended one m arketIeadermeeting,and thatattendance atthese
       meetingswashisjob responsibility.ExhibitIprovesthiscompletelywrongwithKellyBilancione
        RegionalAssociate Relations m anager,confirm ing thatitisfalse in thisexhibi
                                                                                   t'sem ail.
       Additionally,although itwas proventhatlonly m issed two m arketIeaderm eetingsforillness,
       the 2018 review was notchanged to correctM sLebron'serror.

       OnoraroundAugust16,2019,M rShapiro had beenplaced onafinalwrittenwarning(exhibit
       Q)forabsencesonJuly19,22,23,24,31,and August1,2,9,and15.
       As M rShapiro stated in the finalwarning;AlIofthese absenceswere necessaw to care for
       personalissuesw ith hisdaughterand child care issueswith hisgrandson.

       However,TheFinalwrittennoticedstatedthatanyfurtherunacceptablejobperformancecould
       resultin term ination.
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 8 of 16



        Priorto thisShapiro had subm itted an application forFM LA statusonthe 6tbofAugust,2019
        (exhibitD),butitwasn'tuntilSeptember24,2019thatitwasapproved.
        32 hoursofavailable vacation and sicktime wastaken awayby M sLebron,w ho forced Shapiro
        to deduct1,2,and 4 hoursfrom thistim e thathe used to take care ofappointm entsforhis
        daughterand herpersonalissues,aswellasattending to the needsofhisgrandson,who he had
        pre-needcareof(ExhibitI).ThisdeductionwasimproperaccordingtotheFairLaborStandards
        ActW age and Hourdivision(ExhibitE)section541.602,603and 604).
        Shapiro had no vacation orsicktime available to observe the October9,2019Yom Kippur
        Jewish Holiday.
        Asstated above,there wasa MarketLeadermeeting scheduled onYom Kippur,Octèber9,
        2019.IfShapiromissedthismeeting,hewouldbesubjecttofurthercorrectiveactionand
        possiblyterm inated.
        In orderto be ableto observe the Jew ish high holidayofYom Kippur,hew asforced to schedule
        surgery in the m orningofOctober9,2019 to remove a canceroustum oron hisear,then he was
        able to attend religiousservicesin the afternoon.
       The M arketLeaderM eeting,wasa ''fun''tripto KeyW est.Thiswas notthe usualvenue,but
       Shapiro feltm anagementwould require him to attend and failureto do so may bring additional
       corrective action orterm ination.

       Notonly wasthe meeting scheduled two yearsin a row onYom Kippur,there were no
       accom modationsm ade available to M rShapiro to observe the holiday.On the contrary,
       obstacleswere m adew hich m ade itverydifficultforhim to observe thisholiday.
       To the bestofhisknow ledge,hew asthe onlyJewish M arketLeader.
       The deduction ofthisavailable tim e,created asituation w here M rShapiro had no time available
       forotherneeded time off.Thisresulted in a seriesofescalated corredive actions Ievied against
       M rShapiro forthisreason.Thenw hen time wasneeded to accom modate theJew ish Holiday,he
       had noneavailable.

       TheabovefactualinformationprovesthattheDefendantTruist(formerlyBB&T)did notprovide
       the accomm odationsnecessaw forM rShapiro to observethe Yom Kippurlewish holiday,thus
       violating the religiousdiscrim ination act.


        8.Unlaw fultreatm entofw orkersw ith caregiving responsibilities,also know n as
       fam ily responsibilitiesdistrim ination,proteu sthose underthe Am ericansw i'h
       DisabilitiesAd,The Fam ily M edicalLeave Ad,and Title VIIofThe CivilRightsAtt.

       M rShapiro meetsthedefinitionofcaregiverforhisdaughter(ExhibitX)andforhisgrandson
       (forwhom hehaspreneedguardianauthority,ExhibitA).
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 9 of 16



        M s Lebron contihuously told M rShapiro thatm any people go through the same caregiving
        situation ashew asgoingthrough,m inim izingthe im portance ofhis role to hischildren,
        adopting an attitude thatin herm ind dim inished the im portance ofhisrole since hisw ifedied,
        thereby causing herto be reludantto provide him the Ieeway and flexibilityto accom plish his
        responsibilitiesofthe role.FurtherM sLebron penalized M rShapiro fortaking thistim e to fulfill
        the caregiverrole.

        M rShapiro wasstillcontinulng to grieve afterhiswife of37 yearsdiedvery suddenly from
        cancer.He wasalso coping w ith,and aiding inthe recovery ofhisdaughter'ssubstance abuse,
        whichhadspiraledoutofcontrol,requiringhim tosaveherfrom deathW overdosethree
        times.He hadto Marchmanactherthreetimes,ejectedherfrom thehousehold,and became
        the prim arycaregiverforhisgrandson.He wasacting inthe role ofhisfather,priorto hiswife
        passing away,butnow w ith the passingofhisw i
                                                    fe,who was4 and halfyearsold,hew asthe
        sole parentand caregiver.                               '

        M rShapiro and hisgrandson attended sessionsatTomorrow'sRainbow,a children'sgrief
        counselinggroup,specificallyaimedathelpirigchildrendealwi
                                                                ththeIossofa Iovedone(Exhibit
        B1).Christopher,MrShapiro'sgrandson,wasverycloseto hisgrandmother,Ioved herdearly,
        and thisgroupofchildren with sim ilarcircum stanceshelped him cope with the loss.

        The counselorsatTom orrow'sRainbow em phasized thateveryone grievesdifferently,and there
        isno setway,norany rightw ay to grieve.Any and a1Iwaysare okay and acceptable.Thisapplies
        to children aswellasadults.Therefore,Ms Lebron'scom mentsto M rShapiro m inimizing his
        Iossand the situation he wasdealingw ith,cannotbe com pared to anyone else.
        NO ONEHANDLESTHEDEATH OFA LOVED ONEIN THEEXAG SAMEMANNER.M QRE
        IM PORTANTLY EACH PERSON'S INDIVIDUALW AY TO GRIEVE ISPERFEW LY OKAK THERE IS NO
        CORRECV RIGHTW AYTO HANDLEGRIEF.DIFFERENTSTAGESOFGRIEFCAN BECOMMON,BUT
        PEOPLEM AY EXPERIENCETHESESTAGES IN DIFFERENT SEQUENCES,OR NOTATALL.THEGRIEF
        PROCESSCAN BELONG OR SHORT,BUTTHE PROCESS ITSELF CANNOT BESUM M ARILY
        DISM ISSED AW AY BY SAYING TO SOM EONE,''IKNOW M ANY PEOPLETHAT HAVE GONETHOUGH
        THESAM ESITUATION''.THIS COM M ENYTO M R.SHAPIRO IS INCENTIVEAND CONVEYS HER
        INTENTTO M INIMIZETHEPROCESS,SUGGESTTHATOTHERSW ENYTHROUGH THIS,W HYCAN'T
        YOU,W HAT ISW RONG W ITH YOU,YOU'RE MAKING A MOUNTAIN OUT OFA MOLE HILL,AND
        HURRY UP YOU'RETAKING TOO LONG.

        BYTRYING TO MAKE M R SHAPIRO'SSITUATION THAT HE ENDURED SEEM M SOM ETHING THAT
        EVERYONE GOESTHROUGH,SHE W AS DISCRIM INATING AGAINST HIM ,M AKING A GENDER
        BIASED STEREOR PE,ON HOW A MAN ISSUPPOSEDTO BEHAVEAND ASSUM ETHATHEISNOTA
        GOOD FATHER IFHEHASTO W ORK PARTTIMETO BEABLETO CAREpOR HISCHILDREN (Exhibit
        X)

        Thisisdiscrimination(ExhibitX)accordingtothe Familyand MedicalLeaveAd which protects
        both men and women who need to care fora child,The Am ericansw ith DisabilitiesActwhich
        preventsdiscrim inationagainstthosew ho provide care to disabled fam ily mem bers,andTi
                                                                                              tle
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 10 of 16

        VIIofthe CivilRightsActw hich preventsdiscrim ination on the basisofany sexstereotypesand
        itappliesto both men and wom en.Thism eansthatan em ployercannotdeny leave orpenalize
        amanfortaking careofhischildrenbecause''thatissomethingawife shoulddo''.(ExhibitX)
        Employeeswhomakethéircaregiving responsibilitiesknownonthejobto theiremployers
        should beall
                   owedamoreflexibleworkschedule,and notbeàubjectto retaliationforhis
        caregiverresponsibilities. M stebron placed M rShapiro on verbaland written corrective action
        fortakingcareofhisfamil
                              y(ExhibitE)MsLebrondockshisavailablesickandvacationtime,
        (ExhibitX)2018VerbalW arningdatedJune22,2018forabsqncesandtardiness(tardyforan
        exemptemployeethatworksover50 hoursaweek,(ExhibitZ)2018 MidYearReview dated8-
        23 -18 m entioning histim e away from the office affed ing hisperform ance,although he
        achieved excellentperformancewithrespectto hisgoalsandbonused hecauseofhis
        performancein2018.,(ExhibitY)2018AnnualReview,ratinghim below expedationsonseveral
        valuesand core com petenciesthatM rshapiro had neverbeen rated below on.These
        com mentswere odd considering hisoverallrating was''M eetsExpectations''.The below
        expectation: rating on Judgem ent,Know ledge Comm unicatiop,Leadership,wasinnapropriate
        since these are whatthe com pany based theirdecision to give him the helm oftwo and then
        three financialcentersto m anage.Also the annualreview indicated thathissalesexcellencewas
        strongandinspiring,and thathecontributestothesuccessofthe regionalpedormance (Exhibit
        T,2019 VerbalW arning,dated 3-4-19,ExhibitQ.2019 W rittenW arning dated 5-7-19,and Final
        W rittenW arningdatedapproximatelySeptemberof2019,forabsencesduetocaregiving).
        M sLebron ism aking an unlawfulrefusalto modifyhisdutiesand allow him to take hischildren
        to appointm entsand therapysessions.Itisalso aform ofSexualDiscrim ination,and aviolation
        ofTitle Vllofthe CivilRightsactof1964,assum ing thatthisrole should be handled by afemale
        caregiver.Thisisaviolation ofTitle V1I,bytelling the male em ployee,M rShapiro thatshe is
        denying him the rightto care forhischildren,and penalizihg him by docking hisavailable sick
        andvacationpay,asapenalty(ExhibitE).Furtherpenalizationcameintheform ofpedormance
        documentationformissingdaysinordertofulfillhiscaregiverresponsibilitiesExhibitX Q,and
        Y).
        Theabovefactualinform ation provesthatthe Defendantsdiscrim inated againstM rShapiro in
        hiscaregiverrole.


        9.Im properhandlingofthe dedud ion ofavailablevacation and sitktime foran
        exem ptem ployee,asdetailed in the FairtaborStandardsAG,governed bythe
        Departm èntofO borW age and HourDivision section 541.602,541.603 and 541.604.

         M rShapiro'savailablevacationand sicktim e wasdeducted forappointmentsand other
        obligationshewasresponsibleforinprovidlngcareto hischildrenforwhom hewasthesole
        caregiver(ExhibitEshowsthathisdeductionsamountedto32hoursofvacationandsicktime
        thatwasdedudedfrom January9,2019,throughJune21,2019)
        Thetim e M rShapiro tookoffwas notforsicktim e ordisability.
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 11 of 16



        Accordingto the FairLaborStandardsAct,W age and HourDivision sections541.602,541.603,
        and 541.604.(ExhibitE)MrShapirowasexemptfrom being paidovertimeandan hourlywage
        because he mettheexemption testforthe Executive Exem ption:He wasa salaried em ployee,
        whomadeatIeast$684.perweek,who'sprimarydutywasto manageadepartmentorunitof
        the com pany,and regularlydirectthe workofatIeasttwo ormore otherfulltim e em pl oyees,
        and have the authorityto recom mend orsuggestthe hiring and firing ofem ployees.

        Thisexem ption isIostifthe em ployee hasdeductionsfrom hiscom pensationfortime taken off
        from workthatis notrelated to sicktim e ordisability,isIessthan one fullday,and this
        deduction isdonerepeatedly,and/oraftertheemployeecomplainsaboutit.
        M rShapiro had 32 hoursofavailable sicktime andvacation time deducted from his use,which
        could have been used Iaterto offsetthe dayshe tookinJuly,thathe w asw ritten up for, orto be
        used to offsetthe Yom KippurHoliday time offin which he had to schedule a surgery to have the
        time off.Thisoffsetwould have prevented him from being w ritten up oncorrective action.

        Lossoftheexemptionthencompelstheemployerto paytheemployeeandothersIikehim/her
        to be paid an hourlywage including overtime forhoursworked in excessof&he 40 hoursper
        week.

        M rShapiro com plained aboutthisto Kelly Bilancione in hisgrievance forunfairtreatmentinthe
        workplace,and nothingwasdoneaboutit.(ExhibitC).
        The abovefactualinform ation provesthatthe Defendantsviolated the FairLaborStandardsAct,
        by im properly handlingthe deduction ofavailable vacation and sicktime.


        10.ViolationoftheFamilyMedicalLeaveAG 1825.119(ExhibitD)
        (b)....AnemployeemayalsotakeFMLA Ieavetocareforacoveredfamilymemberwhoisreceiving
        treatmentforsubstance abuse.The em ployerm ay nottake ad ion againstan em ployee who is
        providingcare fora covered fam ily m em berreceiving treatmentforsubstance abuse.

        (d)Sonordaughter.ForpurposesofFM LA leavetakenforbirthoradoption,ortocareforafamily
        mem berw ith a serious health condition,son ordaughterm eans a biological, adopted,orfoster
        child,astepchild,aIegalward,ora child ofa personstanding in Ioco parentis, w ho iseitherunder
        age 18,orage18 orolderand ''incapableofsel
                                                 f-care becauseofamentalorphysicaldisabilit/'
        atthetim e that FM I.
                            A Ieave isto com m ence.

        (1)Incapableofself-caremeansthattheindividualrequiresactiveassistanceorsupervisionto
        provide daily self-care in three ormore ofthe activi
                                                           ties ofdaily Iiving (ADB)orinstrumental
        acti
           vitiesofdaily Iiving(ADLs).Adivitiesofdail
                                                    y Iiving include adaptive activitiessuchascaring
        appropriately for one's groom ing and hygiene, bathing, dressing and eating. lnstrum ental
        activitiesofdaily Iiving include cooking,cleaning,shopping,taking public transportation,paying
        bills,m aintaining a residence,using telephonesand diredories,using a postoffice, etc.
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 12 of 16



        825.124 Need to care forafamily m em berorEovered servicemem ber.

        (a)Themedicalcertificationprovisionthatanemployee isneededto careforafamilymem beror
        covered servicem emberencom passesboth physicaland psychologicalcare.Itincludessituations
        where,forexam ple,because ofa serious health condition,the fam ily m em beris unable to care
        forhisorherow n basicm edical,hygienic,ornutritionalneedsorsafety,orisunabletotransport
        him self or herselfto the doctor.The term also includes providing psychologicalcom fort and
        reassurancewhich would be beneficialto achild,spouse orparentwith aserioushealthcondi   tion
        w ho isreceiving inpatientorhom e care.

        (b)Theterm alsoincludessituationswheretheemployeemaybeneededtosubstituteforothers
        w ho normally care forthe fam ily m em berorcovered servicem em ber,orto make arrangem ents
        forchanges in care,such as transferto a nursing home.The em ployee need not be the only
        individualorfamily m em beravailable to care forthefamily m emberorcovered servicem em ber.

        (c)An employee'sintermittentIeaveora reduced Ieaveschedule necessaryto careforafamily
        mem ber orcovered servicem em ber includes not only a situation w here the condition of the
        fam ily mem berorcovered servicem emberitselfisinterm ittent,butalso w here the employee is
        only needed intermittently- such as where other care is normally available. or care
        responsibilitiesareshared with anothermemberofthe familyorathird party.See55825.202-
        825.205 forrulesgoverning the use ofinterm ittentorreduced schedule Ieave.

        825.220 Proted ion forem ployeeswho requestIeave orotherwise assertFM LA rights.

        (c)The Act's prohibition against intederence prohibits an employerfrom discriminating or
        retaliating againstan em ployee or prospective em ployee forhaving exercised orattem pted to
        exercise FM LA rights.Forexam ple, ifan em ployee on Ieave without pay would otherwise be
        entitledto fullbenefits(otherthan health benefits),thesame benefitswould berequiredto be
        provided to an em ployee on unpaid FM LA Ieave.By the sam e token.em ployers cannotuse the
        taking ofFM LA Ieave asa negative factorin em ploym entactions,such as hiring, promotionsor
        disciplinaryactions;norcan FM LA Ieave be counted underno faultattendance policies.

        M rshapirowasplacedonfinalW rittenW arning(ExhibitQ),becausehetooktimeofftotakecare
        ofhis fam il
                   y.He was written up forthis,and subsequently he was approved forFM LA status.
        (ExhibitD),Thistime offthathewaswritten upforshould have beencovered underthe FMLA
        approvalfor time taken to care for his fam ily.The finalw ritten warning should have been
        reversed,as these absencesw ere the reason he applied forthe FM LA status,and should have
        been covered underthe approval.

        The above factualinformation provesthatthe Defendantsviolated the Fam ily and M edicalLeave
        Act.

        11.From 2018through Odoberof2019,Defen'      dantBB&T allow ed Lisa tebronSalesand
           Servite M anagerto create a hostile the violation oftheirown internalHarassm ent
           and Discrim ination polides,page 8and 9oftheir2019 Policyand Procedure M anual.
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 13 of 16



        They allowed DefendantLisa Lebron to create a hostile w ork environm entforM r.Shapiro w ho
        she continuously harassed intim idated and directed treatm ent toward that was completely
        differentthanhow hispeersweretreated.(ExhibitC).
        M s.Lebron utilized false untruedata and accusationsto manifestthe hostile environmentaswell
        asIevying a seriesofverbaland written performance documentations placing hisemploym entin
        jeopardyasthe processescalatedtothe finalwrittenwarning Ievied againstMrShapiro on or
        around the end ofAugustand the Beginning ofSeptem ber,2019.

        The bestway to presentthe history ofthis unfairtreatm entforw hich M rShapiro is filing this
        specific complaint of the violation of the com panies ow n internalpolicy on harqssm ent and
        discrim ination aswellas M sLebron'shostile aggressive cam paign to rem ove M rShapiro from his
        position,isto paraphrase a seriesofem ailsthatare available forscrutiny in ExhibitC.

        These em ails unveiland revealin detailthe entire series of harassm ent and discrim ination
        behaviors directed toward M r Shapiro which violate BB&T policies, com m i
                                                                                 tted by and the
        responsibilityofboth Defendants.

        They also provide factualevidence that M sLebron produced false data asw ellas exaggeration
        and the fabrication of scenarios that did not take place,purposefully placing M r Shapiro in a
        negative guilt-ridden status,totallyvoid ofanytruth,forthe sole purpose ofprocessing him out
        ofa position.

        In response to M s Lebron'scontinued cam paign to effortsto discreditand remove him from his
        position within the bank,she exaggerated any negative data thatmay have affeded M r. Shapiro
        ormanifested com pletel y false information to suit herneeds.M rShapiro quickly and routinely
        subm itted rebuttalresponses,eitheron the actualreview orcorrecti ve ad ion, orsentvia em ails
        to BB&T personnelthathe feltshould have know ledge ofherad ivities.His correspondence of
        rebuttals contained the actualfad ualevidence to disprove heraccusationsand charges, aswell
        assom everbiage showingthatshe actually violated BB&T'sown internalpoliciesand procedures,
        aswellasFederalLawsprotecting employees(e.g.Age.Religiouszand Caregiverdiscrimination,
        im properproceduresthatviolate the FairLaborStandardsActw ith respectto the W age and Hour
        Divisionstatutes,and FMLAI.(ExhibitC,D,E,X Q,Y,0,1)
        This finalcorrective action Ievied against M rShapiro show ed him that the allow ance ofthese
        behaviprsto have credibility and weight,he had betterretire before he m ightbe term inated.

        To addinsulttoinjury,hewasnotevenallowedtoretireonthedatehefinall      ydecidedwould be
        the mostbeneficialandsuitedto hispersonalfinancialposition(ExhibitCOctober12,2019email
        to Kelly Bilancione).Lisa Lebronforced him totakea retirementdatealmostonemonth priorto
        hisdesired and approved date (Human Resourcesapproved hischoice ofdateforM rShapiro's
        retirementon Septem ber19,2019,but Lisa Lebron over-rode this date two w eeks Iaterin a
        memodeliveredby KellyBilancionetoM sShapiro).
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 14 of 16



        M rShapiro filed a new grievance of unfairtreatment in the workplace on Septem ber4,2019,
        afterthefirstgrievancewasfoundto bewithoutmeritonAugust19,2019-(ExhibitC Septem ber
        4,2019 email).MrShapiro wasrequesting thisgrievance to be reviewed by an independent
        mediator.However,feeling thatthissecond grievance requestwould notbe acted upon by the
        com pany,onSeptem ber6,2019,M rShapiro requested to retire from the com panyon Decem ber
        31,2019
        ln fear of being term inated if his request for FM LA was denied,on September 17, 2019,he
        éhanged his retirem ent date to October 18, 2019, on m onth as required by the policy and
        procedure m anual,asthe m inim um am ountoftim eto form ally requestto retire,asan officerof
        the bank.
        However,whentheFMl wasapproved,andhenew hecouldnotbefiredfortakingtimetocare
        forhischildren,he changed the date to Novem ber15,2019,as itbestfithisfinancialsituation.
        Thisisw hen the Novem berdate wasdenied.
        OnSeptem ber17,2019,M rshapiro also sentouthisfirstrequestforasettlem ent,to com pensate
        him forthe unfairtreatmenthe endured inthe workplace (ExhibitC),and called itaSeverance
        offer.Thisofferwasbased on alIofthe unfairtreatm enthe endured w hich ishe basisofthissuit.
        The offerw as denied.However,it is anotherexcellent synopsis of aIIofthe violations ofthe
        FederalLawscom mitted by M sLebronagainstM rShapiro.
        Althoughthe em ailsin ExhibitC,provide factualevidenceto prove harassmentinthe workplace,
        violation ofBB&T'sow n harassmentpolicies,responsesto aIIofthe verbaland written corredive
        actionsw hich providefad sthatdisprovethem asbeing true,and exposingthe false data used to
        I
        evythem againstM rShapiro,below isaIistofsomeofthe moreblatantexam plesofthehostile
        and unfairtreatmentintheworkplace,MrShapirowassubjectto:
        -DenialofM rShapiro'sordering ofan ethernetcable to connecthisIaptop to the Insitew ebsite
        ofBB&T.
        -Placing M rShapiro on awrittenw arning M ay7,2019forbuying Iunchforthe staffofthe branch
        he had managed foroverfiveyears.The correctiveadionw asmotivated by an em ployee offinal
        writtenwarning,placedthere byM rShapiro.ShefiledacomplaintthatM rShapirowasoffering
        her m oney.This em ployee was on correcti  ve adion for Iying, and now they believed her.
        Corporate investigationswascalled outto question M rShapiro and w ith Lisa Lebron'sbacking M r
        Shapiro wasplaced on aw rittenwarning forthisgesture ofkindness.
        -On Septem ber10,2019,Lisa Lebron broughtCorporate investigationsto M rShapiro'sfinancial
        center,aftersupposedly auditing hissalesfiles and finding thathe did notactually go on 4 calls.
        M sLebron Iectured M rShapiro for10 M inutesontheviolationofgetting creditforsom ething he
        did notdo.She told M rShapiro thathe was missing 4 Financiallnsightw rite-ups.M rShapiro told
        M s Lebron hew ould nevertake crbditforsom ething he did notdo,and then asked to go in to his
        office to accesshiscom puter.He came outto secondsIaterw ith the callreportsshe said he was
        m issing.They were in hisfilesas he keepstrackofevew thing he does.She did notapologize.He
        wastheonlyMarketIeaderaudited.(ExhibitR)
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 15 of 16



             -LisaLebronAdmonished M rshapiro inanem aildated January9tb,2019 forusing the Happy Face
             Imogee aftersuccessfully com pleting the docum entation requirem entsfora businessclientthat
             tookovertwomonthsto obtain.Shewrotethatitwasinappropriate.(Exhibit1)
             -Lisa Lebron wrote in the Annual2018 performance review that Ionlyattended 1 marketIeader
             m eeting that year. Exhibit Actually, lonly m issed two meetings for illness. Kelly Bilancione
             confirmedthisfact,yetitwasnotremovedfrom the review.(ExhibitY)
             -As dired ed by the BB&T policy and proceduralmanual,ifan em ployee feltthatthey w ere the
             vid im of unfair treatm ent in the workplace, they are im mediately to contact either their
             supervisor,theirsupervisor'ssupervisor,orthe regionalassociate relationsm anager.Giventhat
             M rShapiro wasfiling the grievance against his directsupervisor,and although was direded by
             Kelly Bilancione to go to Lisa Lebron's boss,Aaron Patience,M rShapiro decided to subm itthe
             grievance to Kelly Bilancione. RegionalAssociate R:lationsM anagerforBB&T.She becam e the
             m ediator and handled the grievance submitted by M r Shapiro for unfair treatm ent in the
             workplaceonMay7of2019.However,shewastoprovethatshewasunabletoactinanobjective
             m annerasshealso assisted Li sa Lebron in the constructiön and im plementation ofthe verbaland
             written corrective actionsagainstM r.Shapiro.
         '
             The above factualinform ation proves thatTruistAllowed forand M s Lisa Lebron,created and
             continued hostile behavior,establishing and maintaining an unfair workplace for M r Shapiro,
             which isillegal.Also Illegalisthe retaliatory behaviorby M s Lebron,w hen he filed the grievance
             internallythroughBB&Ttostopthisbehavior(ExhibitC).


             W HEREFORE,Plainti
                              ff,LeePShapiro demandsjudgmentagainstBranchBanking& Trust
             Company(BB&T),now knownas,n/k/a,TruistFinancialServices,forthreeandahalfyearsof
             compensation,ashewould nothave retired untilherreachedtheageofSixtpsix(66),equitable
             reliefincluding butnotIim ited to interest,attorney'sfees,costsand such otherand further
             reliefasthisHonorableCourtdeem sproper.

             M r.Shapirodemandsatrialbyjuryregardingtheresolutionofthesecomplaints.



   Dated:M ay,13,2020


   Respectfully subm itted,

                                             e    Sha -
                                            3734 Pebblebrook M anor
                                            CoconutCreek Florida 33073

                                            Telephone:lgs4)857-5763
*
Case 0:20-cv-60961-WPD Document 1 Entered on FLSD Docket 05/14/2020 Page 16 of 16



                                EM AlL:Tyke0902@ gmail.com
